DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites: “wherein the on-body receiver is programmed and adapted to…detect audio frequency…the processor system to: cease, based on the detected audio frequency, a supply of power to at least one of the sensor system or the on-body receiver”. However, 

Claim 24 recites: “wherein the sensor system if further programmed and adapted to: receive, from a remote device, control data to adjust a function of one or more sensors of the sensor system”, however, no support for such limitation is found in the original specification. Further clarification and appropriate corrections are respectfully requested. Applicant is requested to provide specific citation(s) within the original specification where support for such limitation is found.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since claim 1 recites: “send, based on a first type of 
Claims 7-8 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since claims 7 and 8 each recites: “wherein the sensor system is further programmed and adapted to…initiate a first/second processing algorithm based on the first/second direction of movement”, claims 25-26 recite: “wherein the sensor system is further programmed and adapted to…initiate, based on determining that the first player is/is not within a threshold proximity to a gameball, a first/second data processing algorithm for determining a first performance metric”, while claim 1, to which claims 7-8 and 25-26 depend on, recite: “wherein the on-body receiver is programmed and adapted to…determine, based on the contextual performance information, one or more data processing algorithms”, and it is not clear whether: 1) initiating data processing algorithm (in claims 7-8 and 25-26) is different from determining data processing algorithm (in claim 1); 2) the data processing algorithms are initiated/determined by the on-body receiver, the sensor system or both; and 3) the first/second direction (in claims 7-8) are part of or separate from the contextual performance information. Further clarification and appropriate corrections are 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stirling et al. (US 2008/0214360 A1) in view of Curry (US 2010/0026809 A1) and Mau, II (US 2008/0312935 A1, hereinafter referred to as “Mau”).
Regarding claim 1, Stirling teaches a system, comprising: a sensor system (32) that monitors an athletic performance of a first player  (Figs. 1-2 and 5, ¶ [0033]- ¶ [0034], ¶ [0066]), the sensor system including at least a first sensor (i.e. 12) mounted to a set of shoes (¶ [0072], ¶ [0106]), wherein the sensor system is programmed and 

Stirling teaches that the sensor system (32) including the first sensor (i.e. 12) can be mounted/placed on various types of equipment (including protective equipment: hat, 
Regarding claim 1, Curry teaches a system comprising a sensor (i.e. 600-604, Fig. 6) mounted to a set of shin guards (614, Fig. 6, ¶ [0056]- ¶ [0059]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Stirling’s invention wherein the sensor is mounted to a set of shin guards as taught by Curry in order to use the system in a game of soccer and to enable detection and evaluation of various impacts made on the player during the game. 

Stirling teaches that the user interface 28 facilitates, for example, powering on/off the apparatus 10 (see ¶ [0059]) and that it may receive inputs from the user to control the functionality of the processing system 16 and/or devices and elements associated therewith, and may include various functionable inputs such as a microphone and voice-recognition capabilities (see ¶ [0061]). As such, it is Office’s position that powering on/off the apparatus, including the sensor system or the on-body receiver, can be done based on voice recognition/audio frequency detection. However, if applicant is not convinced by such position, Mau teaches this limitation.
Regarding claim 1, Mau teaches a system comprising: an on-body receiver (i.e. 10) programmed and adapted to detect an audio frequency and a processor system (one or more microprocessors within 10) that cease, based on the detected audio frequency, a supply of power to at least the on-body receiver (¶ [0024]-¶ [0025], ¶ [0027]). 


Regarding claim 2, Stirling as modified by Curry and Mau teaches wherein the output device is programmed and adapted to provide real-time activity feedback to the first player during the athletic performance (Stirling: ¶ [0058]- ¶ [0064]).  
Regarding claim 3, Stirling as modified by Curry and Mau teaches wherein the on- body receiver further comprises a wrist worn device (Stirling: Fig. 1, ¶ [0060], ¶ [0066]).  
Regarding claim 4, Stirling as modified by Curry and Mau teaches wherein the on- body receiver is programmed and adapted to: determine whether athletic activity data obtained from the on-body receiver is available (Stirling: ¶ [0032], ¶ [0051], ¶ [0125], ¶ [0132]), and when the athletic activity data is available: generate, based on athletic activity data obtained from the on-body receiver being available, a first set of athletic performance metrics (Stirling: Figs. 1 and 7, ¶ [0050], ¶ [0070]); and when the athletic activity data is not available: receive a first set of athletic activity data obtained from the sensor system (Stirling: ¶ [0032], ¶ [0051], ¶ [0062], ¶ [0116], ¶ [0125], ¶ [0132]); and generate a second set of athletic performance metrics based on the first 
Regarding claim 5, Stirling as modified by Curry and Mau teaches wherein the memory further comprises computer readable instructions that, when executed, further cause the processor system to: adjust an accuracy of one or more athletic performance metrics in the first set of athletic performance metrics based on the first set of athletic activity data (Stirling: ¶ [0051], ¶ [0125]).  
Regarding claim 7, Stirling as modified by Curry and Mau teaches wherein the sensor system is further programmed and adapted to: determine a first direction of movement for the first player (Stirling: ¶ [0007], ¶ [0035], ¶ [0050], ¶ [0095]- ¶ [0097]); and initiate a first data processing algorithm based on the first direction of movement (Stirling: ¶ [0051], ¶ [0080], ¶ [0096]- ¶ [0097]).  
Regarding claim 8, Stirling as modified by Curry and Mau teaches wherein the sensor system is further programmed and adapted to: detect a second direction of movement for the first player (Stirling: ¶ [0007], ¶ [0035], ¶ [0050], ¶ [0095]- ¶ [0097]); and initiate a second data processing algorithm based on the detected second direction of movement (Stirling: ¶ [0051], ¶ [0080], ¶ [0096]- ¶ [0097]).   
 
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stirling in view of Curry and Mau as applied to claims 1 and 4 above, and further in view of McNeil (US 2007/0032748 A1). 
Stirling teaches wherein the memory further comprises computer readable instructions that, when executed, further cause the processor system to: calibrate the 
Regarding claim 6, McNeil teaches calibrating one or more activity sensors based on data collected (¶ [0060]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Stirling’s invention in view of Curry and Mau with calibrating one or more activity sensors based on data collected as taught by McNeil in order to obtain more accurate measurements and therefore provide a player/trainer/coach more accurate information regarding the player’s performance. 

Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stirling as modified by Curry and Mau as applied to claim 1 above, and further in view of Englert (US 2008/0088303 A1).
Although Curry teaches determining position/location of the players and the ball and displaying it, Sterling as modified by Curry and Mau is silent about wherein the 
Regarding claim 9, Englert teaches wherein the output device is further programmed and adapted to: display in a first interface a graphic visualization of an amount of time the first player was within a threshold proximity to a gameball (¶ [0045]- ¶ [0049], ¶ [0053]- ¶ [0062]).  
Regarding claim 10, Englert teaches wherein the output device is further programmed and adapted to: display in a first interface one or more locations of a game field wherein the first player was in possession of a gameball (¶ [0045]- ¶ [0049], ¶ [0053]- ¶ [0062]).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Stirling’s invention in view of Curry and Mau wherein the output device is further programmed and adapted to: display in a first interface a graphic visualization of an amount of time the first player was within a threshold proximity to a gameball/wherein the output device is further programmed and adapted to: display in a first interface one or more locations of a game field wherein the first player was in possession of a gameball as taught by Englert in order to provide a more accurate and more convenient way of tracking and monitoring a player’s performance in a game (statistical data) and therefore enable a trainer/coach provide the necessary advice based on monitored statistical data collected.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stirling as modified by Curry and Mau as applied to claim 1 above, and further in view of Rose (US 2008/0207347 A1). 
Stirling teaches the on-body receiver (30) can communicate with external systems and devices/remote devices (¶ [0069], also see Figs. 5 and 10). However, Stirling in view of Curry and Mau is silent about receiving from the remote device control data to adjust one or more functions of the on-body receiver. 
Regarding claims 11, Rose teaches a system comprising: a receiver unit (410) adapted to receive from a remote device (490), control data to adjust one or more functions of the receiver (¶ [0047]). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Stirling’s invention in view of Curry and Mau with receiving from the remote device control data to adjust one or more functions of the on-body receiver as taught by Rose in order to provide a more user friendly system for the user and enable the user or a coach to control various the function of on-body receiver when desired. 

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stirling as modified by Curry and Mau as applied to claim 1 above, and further in view of Claudel et al. (US 2008/0286733 A1).
Sterling as modified by Curry and Mau is silent about the sensor system being further programmed and adapted to: determine a plurality of foot paths corresponding to a plurality of kick motions performed by the first player; determine foot impact location 
Regarding claim 12, Claudel teaches a system comprising: a sensor system configured to: determine a plurality of foot paths corresponding to a plurality of kick motions performed by the first player (¶ [0013], via different kick categories, ¶ [0033], ¶ [0036], ¶ [0038]- ¶ [0043], ¶ [0046]- ¶ [0050], ¶ [0053], ¶ [0105], ¶ [0107]- ¶ [0108]); determine foot impact location data associated with each kick motion performed by the first player (¶ [0012]- ¶ [0013], ¶ [0031], ¶ [0058], ¶ [0095], ¶ [0098]); and output, to a computing device, a kick type distribution for the first player based at least on the determined plurality of foot paths and the determined impact location data (¶ [0022]- ¶ [0027], ¶ [0029], ¶ [0079], ¶ [0094]- ¶ [0097], ¶ [0107]- ¶ [0108], ¶ [0116]- ¶ [0125], ¶ [0139]).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Stirling’s invention/sensor system in view of Curry and Mau to be programmed and adapted to: determine, by the sensor system, a plurality of foot paths corresponding to a plurality of kick motions performed by the first player, determine, by the sensor system, foot impact location data associated with each kick motion performed by the first player, and output, to a computing device, a kick type distribution for the first player based at least on the determined plurality of foot paths and the determined impact location data as taught by Claudel in order to provide for analysis of a player’s performance in a game of soccer/football and therefore, enable the user make necessary adjustments to improve upon his/her performance. 
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stirling as modified by Curry and Mau as applied to claim 1 above, and further in view of Shum (US 2007/0021269 A1).
Stirling teaches the sensor system (32) can communicate with external systems and devices/remote devices (¶ [0069], also see Figs. 5 and 10). However, Stirling in view of Curry and Mau is silent about receiving from the remote device control data to adjust one or more functions of one or more sensors of the sensor system. 
Regarding claim 24, Shum teaches a system comprising a sensor system comprising one or more sensors (102a-102d), the sensor system adapted to receive from a remote device (i.e. 112), control data to adjust a function of one or more sensors of the sensor system (¶ [0045]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Stirling’s invention in view of Curry and Mau with receiving from the remote device control data to adjust one or more functions of one or more sensors of the sensor system as taught by Shum in order to provide a more user friendly system for the user to control various sensors using a single (remote) device. 

Claims 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stirling as modified by Curry and Mau as applied to claim 1 above and further in view of Aman (WO 2008/033338 A2) .
Stirling teaches determining/initiating appropriate data processing algorithms in response to sensed signals (see above for details). Stirling in view of Curry and Mau is silent about initiate, based on determining that the first player is within a threshold 
Regarding claims 25-27, Aman teaches based on determining a player being within a threshold proximity to a gameball/puck, the speed of the player/team or distance traveled by the player/team is determined, and based on determining a player not being within a threshold proximity to a gameball/puck, the speed of the player/team or distance traveled by the player/t4eam is also determined (Fig. 13, pg. 19, line 15 – pg. 20 line 26, pg. 21 lines 14-21, pg. 27 lines 29-41, since the distance traveled and speed can be broken into separate totals for “while in possession” vs. “while not in possession”, different algorithm is considered to have been used to calculate such speed/distance values “while in possession” vs. “while not in possession”).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Stirling’s invention in view of Curry and Mau such that the sensor system is programmed and adapted to initiate, based on determining that the first player is within a threshold proximity to a gameball, a first data processing algorithm for determining a first performance metric/initiate, based on determining that the first player is not within the threshold proximity to the gameball, a second data processing algorithm for determining the first performance metric/ wherein the first performance metric comprises one of: a speed of the first player or a distance traveled by the first player as taught by Aman in order to use the system during an sporting event/game and . 

Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 24-27 are moot in view of the new ground of rejection. In response to applicant’s argument regarding Stirling failing to teach detecting an audio frequency, the Examiner respectfully disagrees. As mentioned above, Stirling teaches that the user interface 28 may receive inputs from the user to control the functionality of the processing system 16 and/or devices and elements associated therewith, and may include various functionable inputs such as a microphone and voice-recognition capabilities (see ¶ [0061]). As such, Stirling does teach detecting audio frequency (via the microphone and voice-recognition capabilities). As for ceasing supply of power to at least one of the sensor system or the on-body receiver, the Examiner would like to mention the followings. As mentioned above, Stirling teaches that the user interface 28 facilitates, for example, powering on/off the apparatus 10 (see ¶ [0059]) and that it may receive inputs from the user to control the functionality of the processing system 16 and/or devices and elements associated therewith, and may include various functionable inputs such as a microphone and voice-recognition capabilities (see ¶ [0061]). As such, it is Office’s position that powering on/off the apparatus, including the sensor system or the on-body receiver, can be done based on voice recognition/audio frequency detection. However, if applicant is not convinced by such position, Mau teaches this limitation. Mau teaches a system comprising: an on-body receiver (i.e. 10) programmed and adapted to detect an audio 

2Application No. 16/225,369Docket No.: 215127.02386/10-0070US04CON
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0048070 A1 to Vincent et al. (pertinent to claim 1), US 2003/0032529 A1 to Alessandri et al. (pertinent to claims 11 and 24). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403.  The examiner can normally be reached on Mon - Fri 9:00 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784